MORRIS, Judge.
Anissa Lawson appeals her convictions and sentences for the offenses of procuring a person under eighteen for prostitution (seven counts); using a child in a sexual performance; principal to lewd or lascivious battery, victim over twelve but under sixteen (six counts); and child abuse, intentional act without great bodily harm. We affirm without comment but remand for correction of Lawson’s written sen-*1203tenee on the child abuse count in count fifteen. The trial court orally sentenced Lawson to five years in prison on that count, but the written sentence reflects a fifteen-year sentence. Therefore, we remand for the trial court to correct the written sentence to conform to the oral pronouncement. See Carlton v. State, 86 So.3d 1194,1194 (Fla. 2d DCA 2012).
Affirmed; remanded.
SILBERMAN and CRENSHAW, JJ., Concur.